Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 1 of 32




                EXHIBIT B
  Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 2 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 2 of 32




                                        Title IX


Fairfield University ("University"), a Jesuit and Catholic university, has a distinctive
mission. The University focuses not only on excellence in teaching, learning and
scholarship, but also on growth and development of the whole person. Respect for self
and respect for others, both within and outside the University community, lie at the
heart of our standards of conduct. Among these are standards regarding human
sexuality and how one treats another.

Fairfield University is committed to providing a living, learning and working environment
free of gender-based discrimination, including sexual harassment. Sexual misconduct is
a form of sexual harassment and it will not be tolerated within the University
community.

Title IX of the Education Amendments of 1972 (Title IX) prohibits discrimination based
on sex in education programs and activities in federally funded schools at all levels. If
any part of a school district or college receives any federal funds for any purpose, all of
the operations of the district or college are covered by Title IX.

Title IX protects students, employees, applicants for admission and employment, and
other persons from all forms of sex discrimination, including discrimination based on
gender identity or failure to conform to stereotypical notions of masculinity or
femininity. All faculty, staff, administration and students (as well as other persons) at
Fairfield University are protected by Title IX regardless of their sex, sexual orientation,
gender identity, part- or full-time status, disability, race, or national origin in all aspects
of the University's educational programs and activities. This policy does not in any way
supersede the University's commitment to compliance with state or federal law.
     Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 3 of 32
      Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 3 of 32




                                GLOSSARY




Statement of Sexual Misconduct Policy . .. . . . . .. . . .. 3

I.      Definitions of Prohibited Conduct . . .. .... ...... 4

II.     Role of the Title IX Coordinator . . . . . . .. . . . . . . . 11

III. Reporting Sexual Misconduct . . . . . . . . . . . . . . . . .12

IV. Process for Investigating and Resolving
    Complaints . . . .. . . . . . .. . . ... . .... . . . . . .... 14

V. Resources . . . . . . . . . . . ... . . . . . . . . . . . . . . . . . . .28

VI. Education and Other Preventative Initiatives . . . 30

VII. Bias Response .. . . . . ... . .. . . . . . . . .::... . . . .30
  Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 4 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 4 of 32




Fairfield University Sexual Misconduct Policy
This Sexual Misconduct Policy (as amended) is effective as of January 1, 2018.
Complaints made or claims reported prior to January 1, 2018 will generally be reviewed
under the prior Sexual Misconduct Policy, unless otherwise determined by the Title IX
Compliance Coordinator, in his/her sole discretion, with respect to continuing or
ongoing violations or other pertinent circumstances.

Fairfield University's commitment to non-discrimination includes an assurance that the
University will not tolerate discrimination or harassment on the basis of sex, sexual
orientation or gender identity, including; but not limited to sexual violence, dating or
domestic violence, or stalking, or retaliation, in its community. The Sexual Misconduct
Policy is intended to guide the community on the University process to complaints of
sexual misconduct, the resources available to individuals affected by sexual misconduct
and the sexual misconduct prevention initiatives of the University. The Sexual
Misconduct Policy applies to all University community members, and all members of the
University community are responsible for being familiar with and abiding by the Sexual
Misconduct Policy at all times.

       A. Compliance Notice: The University does not discriminate on the basis of sex
          in its educational programs and activities, and Title IX requires that it not
          discriminate in such a manner. Sexual misconduct is a form of gender-based
          discrimination prohibited by both this policy, Title IX and other federal and
          state laws. Inquiries concerning the application.of Title IX may be made to
          the University's Title IX Compliance Coordinator:

              Christine Donahue Brown, J.D.
              Executive Assistant to the EVP &Title IX Compliance Coordinator
              Phone: (203)254-4000, ext. 3329
              E-mail: cbrown@fairfield.edu

       B. Jurisdiction: The University's disciplinary jurisdiction is limited to conduct
          which occurs on-campus and certain off-campus conduct. Off-campus
          conduct falls within the scope of this policy when the University determines
          that such conduct is sufficiently serious that it interferes with, or limits, an
          individual's ability to participate in or benefit from the University's
          educational programs or activities. Examples of off-campus conduct which
          the University may exercise jurisdiction over include, but are not limited to,
          off-campus parties and school-sponsored programs at off-campus locations
          and travel associated therewith.




                                             K3
  Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 5 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 5 of 32




       C. Definition of "Party": Within the text of this policy the term "party" shall be
          used in multiple sections for various applications. For purposes of this policy,
          the term "party" shall be defined as a person, especially one with specified
          characteristics; aperson or people forming one side in an agreement or
          dispute; or a group of people taking part in a particular activity or trip.

       D. Relationship with Academic Freedom and Freedom of Expression: Fairfield
          University is committed to protecting the academic freedom of its faculty
          and the freedom of expression of all members of the University community.
          That commitment is reflected in the University's policies on academic
          freedom and freedom of expression. Academic freedom and freedom of
          expression include the expression of ideas, controversial and otherwise, both
          within and outside the classroom and in keeping with different
          responsibilities within the workplace on campus. The policies on
          discrimination and harassment are to be applied in a manner that is balanced
          against, consistent with, and protective of, the rights of academic freedom
          and freedom of expression of all parties, however said policies will defer to
          the requirements of the law under Title IX.


I. Definitions of Prohibited Conduct
The following are the definitions of conduct that is prohibited under the University's
Sexual Misconduct Policy:

A. Consent: "Affirmative Consent" means an active, clear and voluntary agreement by a
   person indicating a willingness to do the same thing, at the same time, in the same
   way to each other. Affirmative Consent is required for all sexual contact and
   activifiy with another person. Consent for one activity does not mean consent for all
   activities. Consent may be withdrawn at any time. Mutually understandable consent
   is almost always viewed under an objective, reasonable person standard. The only
   context in which mutually understandable consent would be viewed under a
   subjective standard is in the instance of along-standing relationship where a couple
   have established patterns of communicating consent, but even then there must still
   be evidence of free and knowing participation to establish consent. Effective
   consent is informed consent which is freely and actively given. Consent which is
   obtained through the use of fraud, force (actual or implied), threats, intimidation, or
   coercion is ineffective consent. Past consent does not imply future consent. Consent
   may never be given by a minor (in Connecticut, those not yet 16 years of age for
   sexual acts ). Mentally disabled persons cannot give effective consent to sexual
   activity.

    Physically incapacitated persons cannot give consent. Incapacitation is a state
    beyond drunkenness or intoxication. A person is not necessarily incapacitated
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 6 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 6 of 32




   merely as a result of drinking or using drugs. A person could be incapacitated due to
   other reasons which may include: sleep, prescribed or over the counter medication,
   mental or physical disability. Alcohol-related incapacity results from a level of
   alcohol ingestion that is more severe than impairment, being under the influence,
   drunkenness or intoxication. The impact of alcohol and other drugs varies from
   person to person. The inability to perceive capacity to consent does not excuse the
   behavior of the person who initiates, or furthers, the sexual interaction.

   Silence, passivity, or the absence of resistance does not imply consent. Relying solely
   on non-verbal communication may result in confusion about whether there is
   effective consent. It is important not to make assumptions. If confusion or
   ambiguity arises during a sexual interaction, it is essential that each participant stops
   and verbally clarifies the other's willingness to continue.

   Consenfi for one activity does not mean consent for all activities. Consent can be
   withdrawn at any time. When consent is withdrawn, sexual activity must cease.
   Prior consent does not imply current or future consent; even in the context of an
   ongoing relationship, consent must be sought and freely given for each instance of
   sexual contact. An essential element of consent is that it be freely and actively
   given.

   Mutually understandable consent is almost always viewed under an objective,
   reasonable person standard. In evaluating whether consent was given,
   consideration will be given to the totality of the facts and circumstances including,
   but not limited to, the extent to which an individual affirmatively uses words or
   actions indicating a willingness to engage in sexual contact, free from intimidation,
   fear, or coercion; whether a reasonable person in the position of the individual
   alleged to have committed the conduct would have understood such person's words
   and acts as an expression of consent; and whether there are any circumstances,
   known or reasonably apparent to the individual alleged to have committed the
   conduct, demonstrating incapacitation or fear.

B. Coercipn: Coercion is defined for purposes of this section as the application of
   unreasonable pressure to take part in sexual activity or in any of the prohibited
   conduct listed in this document. Unreasonable pressure can be exerted through
   physical or emotional force, intimidation, misuse of authority, or outright
   threats. When someone makes it clear that he or she does not want to engage in
   sexual activity or does not want to go beyond a certain point of sexual interaction,
   continued pressure beyond that point may be considered coercive. Ignoring or
   dismissing the objections of another person may also be a form of coercion.

C. Force: Force shall mean the use of physical violence and/or imposing on someone
   physically to gain sexual access. Force also includes threats, intimidation, implied
   threats, and coercion. There is no requirement that an individual resist the sexual


                                              ~~
  Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 7 of 32
    Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 7 of 32




   advance or request, but the presence of resistance is a clear demonstration of non-
   consent.

D. Intercourse: Intercourse shall mean vaginal penetration by a penis, object, tongue,
   or finger; anal penetration by a penis, object, tongue, or finger; and oral copulation
   (mouth to genital contact or genital to mouth contact), no matter how slight the
   penetration or contact.

E. Sexual Contact: Sexual contact shall mean intentional contact with the breasts,
   buttocks, groin, or genitals; or touching another with any of these body parts; or
   making another touch you or themselves with ar on any of these body parts; and
   intentional bodily contact in a sexual manner even if not involving contact with, of,
   or by breasts, buttocks, groin, genitals, mouth, or other orifice.

F. Intimidation: Intimidation shall mean the creation of fear in a victim, and the very
   nature of a threat is the creation of fear of negative consequences for the purpose
   of influencing behavior.

G. Discrimination: Fairfield University does not discriminate on the basis of race, color,
   sex, sexual orientation, gender identity, gender expression, marital status, veteran's
   status, political ideology, religion, national or ethnic origin, age, or disability in the
   administration of educational policies or programs, admission and employment
   policies, scholarship and loan programs, and athletic and other school-administered
   programs. As a Catholic, Jesuit institution, Fairfield University values and celebrates
   the diverse backgrounds, cultures, experiences, and perspectives of our community.
   Through the promotion and protection of diversity, the Fairfield University
   community creates an environment where holistic development, academic
   excellence, and a commitment to the well-being of others can flourish. The
   University is committed to maintaining a diverse and multicultural community in
   which the dignity and worth of each of its members is respected. The University
   strongly condemns any unlawful or wrongful discrimination against the rights of
   others.

N. Harassment: Fairfield University defines harassment as verbal or physical conduct
   based on a person's race, color, sex, sexual orientation, gender identity, gender
   expression, marital status, veteran's status, political ideology, religion, national or
   ethnic origin, age, or disability that is sufficiently severe, pervasive, persistent, or
   patently offensive that it has the purpose or effect of denying or limiting a student's
   ability to participate in or benefit from the educational program, or that creates an
   intimidating, hostile, or offensive working, educational, or living environment. To
   constitute harassment, the conduct must include something beyond the mere
   expression of views, words, symbols, or thoughts that some person may find
   offensive. The alleged conduct will be viewed from both a subjective (the Reporting
   Party) and an objective (reasonable person's) viewpoint, and take into consideration


                                              ;:~
     Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 8 of 32
      Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 8 of 32




     all surrounding circumstances. Included within this definition is bias-related
     harassment, which is language or behaviors that demonstrate bias against persons
     or groups because of race, color, ethnicity, religion, faith, national origin, political
     orientation, or sexual orientation. Some incidents ofbias-related harassment may
     rise to the level of a hate crime. Hate crimes are defined by state and federal law,
     and typically involve a crime that is motivated by bias, and results in physical harm
     to person or property.

I.   Intimate Partner Violence (Dating Violence) and Domestic Violence:

     1. Intimate Partner Violence (also known as Dating Violence): the use of physical
        violence, sexual violence, coercion, threats, intimidation, isolation, stalking, or
        other forms of emotional, sexual or economic abuse directed towards a current
        or former intimate partner. This includes any behaviors that intimidate,
        manipulate, humiliate, isolate, frighten, terrorize, coerce, threaten, blame, hurt,
        injure, or wound someone. Behavior can be spoken, written, or physical.
        Intimate partner violence can be a single act or a pattern of behavior in
        relationships. Intimate partner relationships are defined as short- or long-term
        relationships (current or former) between persons intended to provide some
        emotional/romantic and/or physical intimacy.

      2. Domestic Violence: Abusive behavior in an intimate or family relationship where
         the behavior is used to exert power and control over another party in the
         relationship. Domestic violence can include, but is not limited to, physical,
         sexual, emotional, economic, or psychological actions or threats of actions that
         influence another person.

J. Retaliation: Engaging in conduct that may reasonably be perceived to:

         1. adversely affect a person's educational, living, or work environment because
            of their good faith participation in the reporting, investigation, and/or
            resolution of a report of a violation of the Sexual Misconduct Policy; or

             discourage a reasonable person from making a report or participating in an
             investigation under the Sexual Misconduct Policy, any other University policy,
             or any other local, state, or federal complaint process, e.g., filing a complaint
             with an entity like the U.S. Department of Education. Retaliation includes,
             but is not limited to, acts or words that constitute intimidation, threats, or
             coercion intended to pressure any individual to participate, not participate,
             or provide false or misleading information during any proceeding under the
             Sexual Misconduct Policy.

      Retaliation may include abuse or violence, other forms of harassment, and/or
      making false statements about another person in print or verbally with intent to
  Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 9 of 32
    Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 9 of 32




   harm fiheir reputation. Retaliation can be committed by any individual or group of
   individuals, not just a Responding Party or a Reporting Party. Retaliation may
   constitute a violation of the Sexual Misconduct Policy even when the underlying
   report made did not result in a finding of responsibility. Retaliation, even in the
   absence of provable discrimination or harassment in the original complaint or
   charge, constitutes a serious violation of this policy.

K. Sex Discrimination: An intentional or unintentional act that adversely affects
     employment and/or educational opportunities because of a person's sex, marital or
     parental status, sexual orientation or gender identity. Discrimination may be
     classified as either disparate impact (e.g. practices which appear neutral but impact
     one group more harshly than another and cannot be justified by business necessity,
     facially neutral practices that fall more harshly on one group than another and
     cannot be justified by business necessity) or disparate treatment (e.g., treatment of
     an individual that is less favorable than treatment of others based upon unlawful
   , discriminatory reasons).

L. Sexual Harassment: Sexual harassment consists of two basic types:

       1. Quid Pro Quo Harassment: Any action in which submission to or rejection of
          unwelcome conduct of a sexual nature is made either explicitly or implicitly a
          term or condition of an individual's education, grades, recommendations,
          extracurricular programs or activities, or employment opportunities.

       2. Intimidating or Hostile Environment: Any unwelcome conduct of a sexual
          nature that is severe, persistent; or pervasive, and creates an intimidating,
          hostile or offensive working o.r educational environment, or has the purpose
          or effect of unreasonably interfering with an individual's employment,
          academic performance, education, or participation in extracurricular
          programs or activities.

   In either type of sexual harassment noted above, the effect will be evaluated from
   both a subjective perspective, as well as the objective perspective of a reasonable
   person in the position of the person who experienced the conduct.

    Forms of Sexual Harassment: In some cases, sexual harassment is obvious and may
    involve an overt action, a threat, or reprisal. In other instances, sexual harassment is
    subtle and indirect, with a coercive aspect that is unstated. Some examples include
    the following:

       •   Sexuat harassment can occur between persons of equal power status (e.g.,
           student to student, staff to staff) or between persons of unequal power
           status (e.g., faculty member to student, coach to student-athlete). Although
           sexual harassment often occurs in the context of the misuse of power by the
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 10 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 10 of 32




        individual with the greater power, a person who appears to have less or
        equal power in a relationship can also commit sexual harassment.
    •   Sexual harassment can be committed by (or against) an individual or by (or
        against) an organization or group.
    •   Sexual harassment can be committed by an acquaintance, a stranger, or
        people who shared a personal, intimate, ar sexual relationship.
    ~   Sexual harassment can occur by or against an individual of any sex, gender
        identity, gender expression, or sexual orientation:


    Examples of behavior that might be considered sexual harassment include, but
    are not limited to:

        Unwanted sexual innuendo, propositions, sexual attention or suggestive
        comments and gestures; inappropriate humor about sex orgender-specific
        traits; sexual slurs or derogatory language directed at another person's
        sexuality, gender, gender identity, sexual orientation or gender expression;
        insults and threats based on sex, gender, gender identity, sexual orientafiion
        or gender expression; and other oral, written or electronic communications
        of a sexual nature that an individual communicates is unwanted and
        unwelcome.
    •   Written graffiti or the display or distribution of sexually explicit drawings,
        pictures, or written materials; sexually charged name-calling; or the
        circulation, display, or creation of e-mails, text messages, or web sites of a
        sexual nature.
    •   Display or circulation of written materials or pictures degrading to an
        individual or gender group where such display is not directly related to
        academic freedom, or an educational/pedagogical, artistic, or work purpose.
        Unwelcome physical contact or suggestive body language, such as touching,
        patting, pinching, hugging, kissing, or brushing against an individual's body.
    •   Physical coercion or pressure of an individual to engage in sexual activity or
        punishment for a refusal to respond or comply with sexual advances.
    •   Use of a position of power or authority to: (1} threaten or punish, either
        directly or by implication, for refusing to tolerate harassment, for refusing to
        submit to sexual activity, or for reporting harassment; or (2) promise rewards
        in return far sexual favors.
    •   Acts of verbal, nonverbal, or physical aggression, intimidation, or hostility
        based on sex, sexual orientation, gender identity, orsex-stereotyping.

    3. Sexual Violence: Physical sexual acts perpetrated against a person's will or
       when a person is incapable of giving consent. Physical sexual acts include,
       but are not limited to, vaginal or anal penetration, however slight, with a
       body part or object, or oral copulation by mouth-to-genital contact,, This



                                          D
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 11 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 11 of 32




       definition includes sexual assault, sexual battery, and sexual coercion. Sexual
       violence may involve individuals who are known to one another or have an
       intimate and/or sexual relationship (relationship violence), or may involve
       individuals nat known to one another.

    4. Attempted Sexual Misconduct: It is a violation of this policy to attempt to
       commit an offense of non-consensual intercourse, non-consensual sexual
       contact, or sexual exploitation.

    5. Other Inappropriate Sexual Contact: Having or attempting to have sexual
       contact of any kind other than that defined as "Sexual Violence" with
       another individual without consent. Other inappropriate sexual contact may
       include kissing, touching, ar making other inappropriate contact with the
       breasts, genitals, buttocks, mouth, or any other part of the body that is
       touched in a sexual manner and without permission.

    6. Sexual Exploitation: Any act committed through non-consensual abuse or
       exploitation of another person's sexuality for the purpose of sexual
       gratificat-ion, personal benefit or advantage or any other illegitimate
       purpose. Sexual exploitation may involve individuals who are known to one
       another, have an intimate or sexual relationship, or may involve individuals
       not known to one another, Examples include, but are not limited to,
       observing another individual's nudity or sexual activity or allowing another to
       observe consensual sexual activity without the knowledge and consent of all
       parties involved.

           a. Inducing Incapacitation: This includes the provision of alcohol or
              drugs to an individual, with or without that individual's knowledge,
              for the purpose of causing impairment or intoxication.ortaking
              advantage of that individual's impairment or intoxication.

           b. Media-Based Misconduct: Photographing or taping someone (via
              audio, video or otherwise) involved in sexual activity, or in a state of
              undress, without his or her knowledge or consent. Even if a person
              consented to sexual activity, photographing or taping someone
              without his or her knowledge and agreement goes beyond the
              boundaries of that consent. Dissemination of photographs or
              video/audio of someone involved in sexual activity, or in a state of
              undress, without his or her knowledge or consent constitutes a
              separate and additional act of sexual misconduct.

            c. Miscellaneous: The inappropriate behaviors listed above are not an
               exhaustive list. The University may consider any other conduct that



                                        10
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 12 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 12 of 32




                  has a sexual or gender-based connotation under the Sexual
                  Misconduct Policy.

       7. Stalking More than one instance of unwanted attention, harassment,
          physical or verbal contact, or any other course of conduct directed at an
          individual that could be reasonably regarded as likely to alarm or place that
          individual in fear of harm or injury, including physical, emotional, or
          psychological harm. This includes cyber-stalking, a particular form of stalking
          in which electronic media such as the Internet, social networks, blogs, texts
          or other similar forms of contact are used to pursue, harass, or make
          unwelcome contact with another person. Stalking and cyber-stalking may
          involve individuals who are known to one another or have an intimate or
          sexual relationship, or may involve individuals not known to one another.



II. Role of the Title IX Compliance Coordinator &Title IX
 Compliance Deputy Coordinator
The Title IX Compliance Coordinator is charged with coordinating the University's
program to comply with Title IX regulations. This includes leading the University's efforts
to respond to reports of conduct that could trigger the Sexual Misconduct Policy. The
Title IX Compliance Coordinator is also available to meet with any individual to provide
information about the implementation of the Sexual Misconduct Policy (including the
availability of interim measures, the investigation, and the resolution/sanction process),
as well as discussing other resources within the University community and beyond. The
Title IX Team, including the Title IX Compliance Coordinator and/or other qualified
members of the University community, will assist, as necessary, with these efforts.

The role of the Title IX Compliance Coordinator includes, but may not be limited to:

               Providing oversight of Title IX compliance policies, procedures and
               notifications
           •   Overseeing implementation ofi compliance (grievance) procedures,
               Identifying and addressing any patterns or systematic problems revealed
               by reports and complaints
           •   Conducting investigations of sexual misconduct complaints
           •   Evaluating an individual's request for confidentially in the context of the
               University's responsibility to provide a safe and nondiscriminatory
               environment for all of its members
           •   Providing guidance on Title IX compliance and University's related
               policies/procedures
               Facilitating interim measures/remedies
           •   Serving as a liaison to the state and federal agencies that enforce Title IX


                                            11
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 13 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 13 of 32




              Promoting employee training and education on Title IX compliance
              Monitoring all other aspects of the University's Title IX compliance

In the absence of the Title IX Compliance Coordinator, the Deputy Title IX Compliance
Coordinator shall be responsible for all responsibilities. If the Title IX Compliance
Coordinator is not able to conduct or complete an investigation for any reason, or
determines reason that he/she must be recused from the matter, the Title IX
Compliance Coordinator shall designate the Deputy Title IX Compliance Coordinator or a
trained investigator rom within the University, or an external party.

The Title IX Compliance Coordinator
Christine Donahue Brown J.D.
Executive Assistant to the Executive Vice President &Title IX Compliance Coordinator
Phone: (203) 254-4000, ext. 3329
E-mail: cbrown@fairfield.edu

The Deputy Title IX Compliance Coordinator
William Johnson
Associate Dean of Students
Phone: (203) 254-4000, ext. 2890
E-mail: wjohnson@fairfield.edu




III: Reporting Sexual Misconduct
A party in immediate danger should get to a safe place and call the Department of
Public Safety at (203) 254-4090, or dial 911 for the Fairfield Police Department.
Similarly, those in need of medical attention should call the Department of Public Safety
or dial 911. It is important to preserve evidence when reporting sexual misconduct. If
possible, individuals should not shower or wash their clothing following sexual
misconduct as that may aid in the investigation. Any party is encouraged to report
sexual misconduct to the Department of Public Safety or Title IX Compliance
Coordinator at any time

Reporting parties of sexual misconduct can file a standard, formal incident report with
the Department of Public Safety or the Title IX Compliance Coordinator at any time.
There is no time limit when reporting sexual misconduct to the Department of Public
Safety or Title IX Compliance Coordinator.

An incident report will include, among other things, the name of the reporting party and
the name of the respondent, if known. Upon the filing of an Incident Report, the
Department of Public Safety will act as first responder as detailed in this policy and refer
the matter to the Title IX Compliance Coordinator for investigation. The Department of


                                             12
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 14 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 14 of 32




Public Safety will also determine whether law enforcement or other authorities should
be notified.

Direct reporting can be important for the safety of the entire University community.
Reporting parties have the right to report sexual misconduct to the Department of
Public Safety or the Title IX Compliance Coordinator without further participation in the
investigatory, hearing, or resolution process. A Reporting Party can choose to initiate a
criminal complaint through law enforcement and/or initiate complaint with a Title IX
Compliance Coordinator. Reporting parties should understand, however, that by
choosing to n.ot participate in the process, the University's response to the incident may
be limited.

Reporting parties of sexual misconduct are also encouraged to contact the Fairfield
Police Department directly by calling 911. Filing a criminal report with the Fairfield
Police Department is different than filing a report with the Department of Public Safety.
If an individual files a criminal report with the Fairfield Police Department, the police will
determine if a criminal investigation will occur and if the case will be referred for
prosecution.

Responsible Employees: Any employee, except those who are empowered by law to
maintain confidentiality, who witnesses or receives a report of sexual misconduct of
against an individual 18 years of age or older, must report the incident as soon as
possible to the Title IX Compliance Coordinator or the Department of Public Safety. This
is required of all employees of the University.

While University employees must report information they receive, it is not their
responsibility to investigate or confirm what is reported to them. University officials
within the appropriate offices will determine the next steps, including ensuring that
victims have been made aware of available on-and off-campus resources.

While a University employee may advise the Reporting Party of sexual misconduct that
any conversation they have with the Reporting Party will be private (will not be shared
unnecessarily with others), they may not tell a Reporting Party the conversation will be
confidential unless that employee is subject to privilege by law to maintain
confidentiality of an adult victim.




IV. Process for Investigating and Resolving Complaints


                                              13
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 15 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 15 of 32




These policies and procedures apply to all University community members, and all
members of the University community are responsible for being familiar with and
abiding by them at all times. This process describes how the University will investigate a
report that an individual has engaged in conduct that could violate the Sexual
Misconduct Policy and determine what, if any, safety measures and/or disciplinary
sanctions are appropriate.

A. Initial Steps/Interim Measures After receiving a report of conduct that could fall
   under the Sexual Misconduct Policy, the Title IX Compliance Coordinator will take a
   number of initial steps in consultation with Department of Public Safety when
   necessary, These initial steps are not an investigation. Rather, these initial steps will
   enable the Title IX Compliance Coordinator to assess the need to take any
   immediate action fio address the safety and health needs of the Reporting Party and
   the University community, and to determine the nexfi steps for investigating the
   reported conduct and the need for any interim measures. These initial steps may
   include, but are not limited to, the following:

       1. The Title IX Compliance Coordinator will contact the Reporting Party and
          encourage him/her/them to meet to discuss the nature and circumstances of
          the reported conduct, review relevant documentation that is available and
          address the need for any interim measures. The Title IX Coordinator is
          responsible to put interim measures in place after careful consideration of all
          the facts, and consultation with all necessary parties. Interim measures must
          be assigned in an expeditious manner, but certainly no later than seven (7)
          business days following the first report of a policy violation, in an effort to
          allow for academic continuity for all parties when possible. Examples of
          interim measures with respect to sexual misconduct may include no-contact
          orders, requests for academic or work adjustments, housing
          accommodations, dining, transportation, working and/or immigration
          situations, statutorily provided leave to employees pursuant and other
          actions to address the situations and the Reporting Party's immediate
          physical safety and emotional needs and concerns on an interim basis.
          Interim measures are subject to change over time as needed by wither of the
          parties. The changes are within the discretion of the Title IX Coordinator,
          and it will remain the title IX Coordinator's responsibility to keep both parties
          informed of any change, and to ensure that the changes are both necessary
          and effective.

        2. Interim measures are subject to a Request for Reconsideration by a
           r esponding party. This request must be made to the Title IX Coordinator
           within three (3) business days of the issuance of interim measures. A
           decision on the Request for Reconsideration must be issued within seven (7)
           business days of the date of the filing of the request, and said decision will be



                                             14
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 16 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 16 of 32




        binding. Interim measures will remain in full force and effect during the
        period of reconsideration. .


    3. The Title IX Coordinator shall appoint an ombudsperson who will be
       responsible to issue decisions on all Requests for Reconsideration of interim
       measures. The ombudsperson shall be an external resource meaning that
       he/she is an individual who is not a member of the Fairfield University
       community and is both fair and impartial.

    4. The Title IX Compliance Coordinator will assess the reported conduct to
       determine whether the circumstances pose a threat to the health or safety of
       the University community that warrants issuance of a timely warning in
       conjunction with Department of Public Safety, a no contact order for any
       persons, or any other interim protections, including, but not limited to,
       suspension of a student, placing an employee an leave, or restricting any
       individual from other privileges prior to completing an investigation. During
       the interim action, the University reserves the right to prohibit the individual
       from entering upon the University's property or participating in any
       University activities absent written authorization from an appropriate
       University official, The failure of an individual to comply with an interim
       restricfiion is a violation of this Policy and may lead to additional disciplinary
       action. The decision to impose interim restrictions will be communicated by
       the Title IX Compliance Coordinator in writing and will be effective
       immediately.

    5. The Title IX Compliance Coordinator will notify the Reporting Party about: (a)
       the availability of the Sexual Misconduct Policy; and (b) the right to report
       and the right to decline to report the matter to Department of Public Safety
       and/or to local law enforcement if the conduct is potentially criminal in
       nature (and that such a report will not change the University's obligation to
       potentially investigate the matter but it may delay the timing of the
       investigation if a law enforcement agency requests that the University delay
       its process for a reasonable amount of time to allow it to gather evidence of
       criminal conduct).

     6. The Title IX Compliance Coordinator will notify the Reporting Party of the
        available confidential and non-confidential resources both on and off-
        campusfor seeking medical treatment, counseling, spiritual guidance, or
        other. interim measures.

     7. If the Title IX Compliance Coordinator determines the reported conduct
        could, in any way, trigger the Sexual Misconduct Policy, he or she will contact
        the Reporting Party to discuss that determination. In connection with


                                         15
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 17 of 32
  Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 17 of 32




           allegations of sexual misconduct, if, at this time, the Reporting Party requests
           that the process not move forward, the University will weigh that request
           against the University's obligation to address any risk of harm to the
           Reporting Party or other individuals in the community and the nature of the
           incident or conduct at issue.

       8. If the Title IX Compliance Coordinator determines that the reported conduct
          does not, in any way, trigger the Sexual Misconduct Policy, he or she will
          advise the Reporting Party of such in writing. Such a determination does not
          preclude the matter from being referred to other offices to be addressed
          under other applicable University policies.


B. Optional Informal Resolution Procedure: (The following Informal Resolution
   Procedure may not be used to resolve allegations of Sexual Violence, Other
   Inappropriate Sexual Contact, Inducing Incapacitation, Stalking or Relationship
    Violence, as each of those terms is defined in the Sexual Misconduct Policy.) At
    any time prior to convening a Title IX Hearing. Board ("Hearing Board"), a Party may
    request an informal resolution of a complaint rather than an investigation by
    contacting the Title IX Compliance Coordinator. The informal procedure is
    voluntary in nature and is designed to achieve a resolution to which both the
    Reporting and Responding parties agree. All Parties and the Title IX Compliance
    Coordinator must agree to informal resolution for this option to be used. The Title IX
    Compliance Coordinator will assess the request for informal resolution against the
    severity of the alleged violation and the potential risks to campus community
    members. The assignment of interim measures is still available in mediation
    however one or both parties' compliance with any and all interim measures is
    required in order for mediation to be available.

    If the Title IX Compliance Coordinator determines that informal resolution is
    appropriate, the Title IX Compliance Coordinator will notify the Parties. The Title IX
    Coordinator shall serve as the mediator in this informal process. In the event that
    the Titte IX Coordinator determines that there is a conflict in his/her involvement
    with the mediation, the Title IX Coordinator shall refer the matter to a previously
    selected outside mediator.

    The allegation will be deemed resolved when the Parties expressly agree to an
    outcome that is acceptable to them, and which is approved by the Title IX
    Compliance Coordinator. Upon successful completion of a mediation both parties
    will sign an agreement which shall include the responsibilities of either or both
    parties going forward, if any. The signed agreement shall be binding on all parties
    and is not subject to appeal. The sixty (60) day period within which an investigation
    and hearing must be completed shall not commence until. or unless mediation is
    u nsuccessful and thereby terminated.
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 18 of 32
  Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 18 of 32




   A Party may withdraw from the informal resolution process at any time. The Title IX
   Compliance Coordinator may also terminate mediation and initiate an investigation
   at any time that deems it appropriate, in his or her sole discretion.

C. The Investigation Phase

      1. Notice of an Investigation: If it is determined that the reported conduct
         could trigger the Sexual Misconduct Policy and an investigation is required,
         the Title IX Compliance Coordinator will prepare a written notice to the
         Reporting Party and Responding Party that will include a brief description of
         the allegations, the portions of the Policy that are alleged to have been
         violated, and any interim measures put in place about which either Party
         must be made aware. This written notice does not constitute a finding or a
         d etermination of responsibility.

       2. Information about Advisors in Connection with Allegations of Sexual
          Misconduct. In connection with an allegation of sexual misconduct each
          Party, including any Reporting Party, may have a single advisor of such
          Party's choice present during the entire process and/or the University
          disciplinary proceeding, including any related meeting, interview, or hearing,
          held pursuant to the Sexual Misconduct Policy. Unless otherwise provided
          for and/or required by federal or state laws, parties may request the
          assistance of an advisor who is a member of the University community (e.g.,
          faculty, staff or student}. If the individual needs assistance with selecting an
           advisor, the Coordinator will provide the names of advisors from a pool of
          trained advisors.

           Advisors may not participate actively while present at any disciplinary
           proceeding and may not speak or otherwise communicate on the part of the
           Party that the advisor is advising. However, the advisor_may ask to suspend
           any meetings, interviews, or hearings briefly to provide private consultation
           related to the disciplinary proceeding in progress. An advisor is subject to
           the same privacy expectations applicable to others in attendance.
           A ccommodations, including scheduling of interviews or reviews, generally
           will not be made for any advisors if they unduly delay the process. The
           advisor is not permitted to attend a meeting or proceeding without the Party
           without the prior approval of the Title IX Compliance Coordinator, as
           determined in his/her sole discretion. The University reserves the right to
           take appropriate action regarding any advisor who disrupts the process, or
           who does not abide by the restrictions on their participation as determined
           in the sole discretion of the Title IX Compliance Cpordinator.

       3. Support Services and Resources. The Parties should review on-campus and
          off-campus resources regarding the available support services at the


                                            17
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 19 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 19 of 32




       University. and in the community. At the request of either Party or witness,
       the Title IX Compliance Coordinator can discuss further the support services,
       resources, and options available.

    4. Designation of Investigator. The Title IX Compliance Coordinator will
       appoint a previously designated and trained investigator to complete an
       investigation. All investigators —internal or external —will be selected from a
       group of qualified and trained individuals employed by the University or
       engaged by the University for the purpose of conducting investigations under
       the Sexual Misconduct Policy. The Title IX Compliance Coordinator will
       provide the Parties with the name of the persons) assigned to investigate
       the reported conduct (the "Investigator(s)"). As soon as possible, but no
       later than three (3) business days after delivery of the identity of the
       Investigator(s), the Parties should inform the Title IX Compliance Coordinator
       (in writing) of any conflicts of interest with regard to the selected
       Investigator(s). The Title IX Compliance Coordinator will consider the nature
       of the conflict and determine if different individuals should be assigned as
       Investigator(s). The Title IX Compliance Coordinator's decision regarding any
       conflicts is final.



    5. Nature of the Investigation. The investigation will include separate
       interviews with the Reporting Party, the Responding Party, and any witnesses
       whom the Investigators) believe will provide necessary and relevant
       information. The investigation may include the review of documentation or
       other items relevant to the reported conduct. The Investigators) will
       provide the Parties with written notice of meetings at which their presence is
       required.

    6. The Parties' Identification of Potential Witnesses and Documentation. The
       Parties have the opportunity (and. are expected) to provide the
       Investigators) with the identification of potential witnesses who have direct
       knowledge or specific information about the reported conduct and with
        whom they would like the Investigators) to speak. The Parties also have the
        opportunity (and are expected) to provide the Investigators) any
        documentation or other items or questions they would like to be considered
        including but not limited to a police report, if filed and medical records, if
        applicable. All information described in this section must be presented to
        the Investigators) in writing and include a brief description as to how the
        persons, documents, and/or items are relevant to the reported conduct. This
        information must be provided to the Investigators) during the Investigation
        Phase and without delay upon becoming aware of it. The Investigators) will
        exercise discretion in their determination of what information to consider
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 20 of 32
  Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 20 of 32




          and which potential witnesses identified by the Parties can provide relevant
          information to the investigation.

      7. Investigation Prohibitions. Neither Party will be permitted to question or
         cross-examine the other Party directly during the investigation or disciplinary
         proceedings. Moreover, the Invesfiigator(s) generally will not gather or
         consider information related to either Party's sexual history outside of the
         conduct in question.

      8. Responding Party Voluntary Agreement to Policy Violation. At any point
         prior to convening a Hearing Panel, a Responding Party may agree in writing
         to the alleged violations) of the Sexual Misconduct Policy. In cases of sexual
         violence, other inappropriate sexual contact, sexual exploitation, stalking or
         relationship violence, the individuals responsible for imposing sanctions will
         determine and impose sanction(s).

D. Investigative Report and Determination of Responsibility

      1. Content of the Investigative Report. At the conclusion of the Investigation
         Phase, the Investigators) will prepare an Investigative Report, which should
         include a summary of the factual information presented during the
         Investigation Phase, a separate section where the Investigators) points out
         relevant consistencies or inconsistencies (if any) between different sources of
         information, and a separate section describing fihe Investigators}' perception
         of the demeanor of the individuals interviewed. The Investigative Report will
         not include a determination by the Investigators) as to whether a Party has
         violated the Sexual Misconduct Policy or what sanctions may be
         appropriate. The determination of the charges referred to the Hearing Board
         for a hearing will be made by the Title IX Compliance Coordinator, and any
         findings of responsibility will be made by the. Hearing Board, as described
         below.

       2. Review by the Parties. The Parties will have an opportunity to review the
          Investigative Report and may submit written comments about the content of
          the Investigative Report to the Investigators) within five (5) business days of
          the date they are notified that the Investigative Report is available for
          review. This review will take place at a secure location and in a secure
          manner determined by the University. Each Party may have such Party's
          advisor review the Investigative Report with them. Photographs or any other
          copies of the Investigative Report are not allowed by either Party or
          advisor. The comments submitted by the Parties may not exceed ten (10)
          double spaced pages unless a higher page limit is otherwise determined to
          be necessary and appropriate in the sole discretion of the Title IX Compliance
           Coordinator. After reviewing the submissions, if any, from the Parties, the


                                           fi~'7
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 21 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 21 of 32




        Investigators) may determine that either additional investigation is required
        or no further investigation is needed. If further investigation is conducted,
        the Investigators) will include any additional relevant information in the
        Investigative Report. The Investigative Report will then be submitted to the
        Title IX Compliance Coordinator. Any submissions made by either Party
        pursuant to this section, as well as any other documentation deemed
        relevant by the Investigator(s), will be attached to the Investigative Report.

    3. Convening the Title IX Hearing Board. If the Title IX Compliance Coordinator
       determines that there is a potential violation of policy, the Title IX
       Compliance Coordinator will assign the matter to be heard by the Hearing.
       Board. Said Hearing Board shall be comprised of five (5) member board of
       University community members trained to decide cases pursuant to this
       Policy. Said Hearing Board shall be comprised of representatives from each
       of the following: Student Affairs, Faculty, Administration, Human Resources
       and Athletics. In no instance shall the Panel include students. The Title IX
       Compliance Coordinator shall be present at all hearings as anon-voting
       attendee. Said Hearing Board shall be scheduled to meet eight (8) times per
       semester. Cases will be scheduled to be heard at regularly scheduled hearing
       dates. The Title IX Compliance Coordinator will provide the Parties with the
       names of the persons assigned as the Hearing Board members for their case.

        As soon as possible, but no later than three (3) business days after delivery of
        the identity of the assigned Hearing Board members, the Parties should
        inform the Title IX Compliance Coordinator in writing of any conflicts of
        interest in regard to the selected members assigned to the Hearing Board. If
        a conflict of interest is raised regarding any of the individuals assigned to the
        Hearing Board, the Title IX Compliance Coordinator will consider the nature
        of the conflict and determine if different individuals should be assigned to
        the Hearing Board. The Title IX Compliance Coordinator may consult with
        other University personnel to assess any conflicts of interest. The Title IX
        Compliance Coordinator's decision regarding any conflicts is final. The Title
        IX Compliance Coordinator will then submit the Investigative Report to the
        Hearing Board members and assign the matter to a date as appropriate.

     4. Review and Determination by the Hearing Board. The Hearing Board will
        make a determination as to whether or not the Responding Party is
        responsible for violating the Sexual Misconduct Policy by having engaged in
        some or all of the reported conduct. The Hearing Board has the authority to
        accept the Investigative Report without seeking additional investigation, or
        to ask the Investigators) to conduct additional investigation on specific
        points. The Hearing Board, in its discretion, may invite the Investigators) to
        attend the Hearing Board if the Hearing Board believes it would be helpful to
        have an opportunity to ask the Investigators) any questions arising from the


                                          20
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 22 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 22 of 32




       investigative Report. The parties will have the ability to present any further
       evidence to the Hearing Board at the scheduled hearing. The Hearing Board
       also has the authority, in its discretion, to speak directly with any persons
       identified in the Investigative Report. The Hearing Board, as the ultimate
       decision-maker in the matter, is provided broad discretion. The Hearing
       Board has the authority to question either the reporting party or the
       responding party. At no point shall the reporting party or the responding
       party be entitled to question the other. Both parties maintain the right to
       attend the Hearing Board however their presence is not required.

    5. Notification of Decision. Upan reaching a determination of responsibility,
       the Hearing Board will provide a written notification of its decision to the
       Title IX Compliance Coordinator. If sanctions are necessary, the matter will
       be referred by the TiCle IX Compliance Coordinator to the appropriate
       personnel taking into consideration the role of the responding party at the
       University. The notification will consist of a brief statement of the allegations
       and the determinations made by the Hearing Board.

    6. Standard of Proof. All findings and determinations of responsibility under
       the Sexual Misconduct Policy will be made using a preponderance of the
       evidence standard. This standard requires the determination of whether it is
       more likely than not that a fact exists or a violation of the Sexual Misconduct
       Policy occurred. Please note that the preponderance of the evidence
       standard is not the standard used for criminal culpability in most jurisdictions
       and a determination of responsibility under the Sexual Misconduct Policy
       does not equate with a finding of a violation of criminal laws. Conversely,
       lack of a prosecution or conviction in a criminal proceeding does not
       necessarily imply that the University's Sexual Misconduct Policy was not
       violated. The two procedures are significantly different and utilize different
       standards for determining violations.

    7. Groups, Departments, Organizations and Teams. A group, department,
       organization or team may be held collectively responsible for a violation of
       this Policy when one or more members of the group or other individuals
       associated with the group, department, organization or team are found
       responsible for a violation of this Policy and the Hearing Board separately
       determines that:

            members of the group, organization or team acted in concert with
            respect to misconduct;
            the individual found responsible for committing the misconduct was
            either acting on behalf of the group, organization or team or engaged in
            an activity sponsored, financed or endorsed by the group, organization or
            team or its leaders;


                                         21
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 23 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 23 of 32




           •   the misconduct grows out of, occurs during, or is related to any activity or
               event sponsored, financed or endorsed by the group, organization or
               team;
               any leader, officer, or team captain of group, organization or team had
               knowledge of the misconduct or incident before or while it occurred and
               failed to take corrective action; and/or
               a pattern of individual misconduct by members of the group,
               organization or team is found to exist.

The designated leader or leaders (e.g., president, officer(s), or team captain(s)) shall
represent the group, department, organization or team throughout the process. There
shall be no right of individual appeal of any member of the student group, organization
or team to a group sanction.

E. Determining Sanctions

       1. Sanctioning Decision. The University employees responsible for determining
          sanctions are as follows:

               i. Students. Sanctions regarding students and student groups,
                  organizations and teams will be determined by the Dean of Students.
                   The Dean of Student's determination will be shared with the Parties
                   in writing. All parties may request the opportunity to meet with the
                   Dean of Students within three (3j days following the determination.

               ii. Faculty. The Title IX Compliance Coordinator will provide the dean of
                   the respective colleges or schools with a copy of the Hearing Board's
                   written notification of its determination of responsibility as well as
                   the Investigative Report. The dean of the respective colleges or
                   schools will determine an appropriate sanction(s). If the Dean
                   determines that a sanction of dismissal is recommended, the sanction
                   will be reviewed pursuant to the Journal of Record. The Dean will
                   then provide written notification to the Title IX Compliance
                   Coordinator of the action taken with regard to the faculty member.

               iii. Exempt and Non-Exempt Employees: Sanctions regarding employees,
                    as defined by the University, will be determined by the Vice President
                   of Human Resources. The Title IX Compliance Coordinator will
                   provide such vice president with a copy of the Hearing Board's
                   written notification of its determination of responsibility as well as
                   the Investigative Report.

        2. Types of Sanctions.



                                             22
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 24 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 24 of 32




               Employees, including Faculty Members. Sanctions imposed with
               respect to Responding Parties who are employees or faculty members
               may include, but are not limited to, one or more of the
               following: dismissal from employment, non-renewal of an
               employment contract, suspension, probation, reprimand, warning,
               training and/or counseling, no-contact order, among others.

           ii. Students. Sanctions may include, but are not limited to, one or more
               of the following: expulsion, dismissal, probation, reprimand, warning,
               restitution, education/counseling, no-contact order, restriction from
               e xtracurricular programs or activities, loss of leadership opportunity
               or positions in activities, housing restriction/relocation, and/or loss or
               restriction from College employment.

           iii. Groups, Departments, Organizations and Teams. Sanctions for
                groups, organizations and teams may include suspension, revocation
                or denial of registration or recognition, probation, reprimand,
                warning, restitution, education, restriction, among other possible
                sanctions

    3. Considerations. In determining an appropriate sanction, the University may
       take into account the following:
             • The nature and circumstances of the misconduct.
             • The impact of the misconduct on the Reporting Party.
             • The impact of the misconduct on the University community.
             • The disciplinary history of the Party deemed responsible.
             • Any other mitigating or aggravating circumstances in order to reach a
               fair and appropriate resolution in each case.
               Range of sanctions typically imposed for similar violations,

     4. Additional Remedies. The sanctioning authority may also identify additional
        remedies to address the effects of the conduct on the affected
        Party. Remedies may include extending or making permanent any interim or
        safety measures. If a Reporting Party declined or did not take advantage of a
        specific service or resource previously offered, the University may re-offer
        the service as applicable or necessary. The Title IX Compliance Coordinator
        also may consider broader remedial action for the campus community, such
        as increased supervision or monitoring, targeted or increased education and
        prevention efforts, and review of policies and procedures. In addition, the
        Title IX Compliance Coordinator may refer any matter raised, but not
        addressed hereunder, that may potentially violate any other University
        policy, rule, or procedure to the appropriate University officials to address
        such matters, irrespective of the finding under this Policy.



                                          23
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 25 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 25 of 32




   Notification of Investigation Outcome Upon completion, the Title IX Compliance
   Coordinator will inform the Parties simultaneously and in writing of (1) the outcome
   of the disciplinary proceeding; and (2) the procedures for either Party to appeal the
   result of the disciplinary proceeding. The Title IX Compliance Coordinator will also
   inform other University officials with a legitimate educational interest about the
   outcome of the finding. Notice to these other individuals will be accompanied with
   a request that the information should remain private except in situations in which
   disclosure is necessary to protect the safety of the community

G. Appeals The following appeal process applies to all appeals. Within five (5)
   business days of the delivery of the notice of the decision of responsibility and/or
   sanction, either Party may appeal the decision by submitting to the Title IX
   Compliance Coordinator a letter stating why the Party requesting the appeal
   believes the determination of responsibility and/or the sanctions were
   inappropriate.

   A Reporting Party appealing under this section may only appeal on the following
   grounds:

           Procedural error by the Investigators) or the Hearing Board that materially
           prejudiced the Party requesting review; and/or

    A Responding Party appealing under this section may only appeal on the following
    grounds:

       1. Procedural error by the Investigators) or the Hearing Board that materially
          prejudiced the Party requesting review; and/or

       2. Newly discovered material information that was not known to the Party
          requesting review and not available to the Investigator(s), the Hearing Board,
          or the individual determining the sanction, and which likely would have
          changed the finding of responsibility or the sanctions) imposed had it been
          available.

        The Party submitting the appeal must set forth in detail the grounds for review
        and must attach all materials that he or she wishes to have considered in the
        appeal process. The Title IX Compliance Coordinator will provide a copy of the
        appeal submitted by one Party to the other Party.

        The Executive Vice President/Chief Operating Officer will be the Appellate
        Officer for matters in which a Responding Party is a student.




                                            24
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 26 of 32
  Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 26 of 32




      The Provost for Academic Affairs will be the Appellate Officer for matters in
      which a responding party is a faculty member.

       The Executive Vice President/Chief Operating Officer will be the Appellate
       Officer for matters in which the Responding Party is an exempt or non-exempt
       employee, other than faculty.

       As soon as possible, but no later than two (2) business days after delivery of the
       identity of the assigned Appellate Officer, the Parties should inform the Title IX
       Compliance Coordinator in writing of any conflicts of interest in regard to the
       assigned Appellate Officer. The Title IX Compliance Coordinator will consider the
       nature of the conflict and determine if different individuals) should be assigned.
       The Title IX Compliance Coordinator may consult with other University personnel
       to discuss any conflicts of interest. The Title IX Compliance Coordinator's
       d ecision regarding any conflicts is final.

       The Appellate Officer will decide the merits of the appeal and, in so doing, may
       consult with the Investigator, the Nearing Board, the individual issuing the
       sanction, or any other individual that the Appellate Officer deems
       appropriate. Sanctions of all types (including, but not limited to, any form of
       suspension, dismissal, or separation from the University) can be imposed, in full
       or in part, while an appeal is pending at the sole discretion of the University.

       The Appellate Officer may deny the appeal and affirm all or part of the
       d etermination of responsibility or the determination of sanction, or the
       Appellate Officer may refer the matter back to the Investigator, the Hearing
       Board, and/or the individual determining the sanction for further
       consideration. If the matter is referred back to the Investigator, the Hearing
       Board, and/or the individual determining the sanction for further consideration,
       the Appellate Officer will provide specific instructions with the referral. In the
       event of a referral for further consideration, the Title IX Compliance Coordinator
       will be consulted and further proceedings may be commenced, as appropriate
       under the circumstances and consistent with this Policy.

       The decision of the Appellate Officer regarding the appeal will be in writing and
       is final. The Title IX Compliance Coordinator will inform the Parties
       simultaneously and in writing of the outcome of the appeal.

H. Time frame for Completion of Investigation and Disciplinary Process: The
   University cannot guarantee the definitive timeframe of this process, but ordinarily
   will complete its investigation and disciplinary process, if any, within sixty (60) days
   of the delivery of the written notice of the investigation to the Parties. This time
   period does not include the time for any appeal. The U.S. Department of Education
   has made clear that the length of investigations may vary with the complexity and


                                             25
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 27 of 32
     Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 27 of 32




     unique factors in each case. Examples of such factors include, without limitation,
     circumstances in which critical witnesses are unavailable or if law enforcement
     requests the University temporarily halt its investigation for a brief period of
     time. Accordingly, all time frames set forth in this Policy may be altered by the Title
     IX Compliance Coordinator for good cause. The University's overarching goal is that
     all complaints be investigated in a prompt, fair, and impartial manner.

I.   Additional Matters

        1. Duty of Honesty. All Parties and witnesses are obligated to be completely
           honest during the course of the entire process set forth in this Policy. Any
           person who knowingly makes a false statement —either explicitly or by
           omission — in connection with any part of the process may be subject to
           separate University disciplinary action. A report made in good faith,
           however, is not considered false merely because the evidence does not
           ultimately support the allegation of violation of the policy.

         2. Duty of Cooperation. All Parties and witnesses are obligated to cooperate
            with the Title IX Compliance Coordinator and any persons charged with
            implementing the Sexual Misconduct Policy and these procedures. Any
            person who knowingly interferes with the actions taken to implement the
            reporting, investigation, or resolution of matters under the Sexual
            Misconduct Policy may be subject to separate and/or additional University
            disciplinary action.

        3. Respect for Privacy. The University values the privacy of individuals involved
           in the reporting, investigation, and/or resolution of matters subject to the
           Sexual Misconduct Policy. The U.S. Department of Education has provided
           guidance indicating that there are situations in which it may be necessary for
           an institution to override a request for privacy or confidentiality in order to
           meet its obligations under the law. In the event circumstances result in the
           University overriding a request for privacy or confidentiality to meet its
           obligations, the University will do so with the utmost sensitivity and respect
           for the circumstances and the individuals involved.

         4. Recording the Proceedings. The Parties are not permitted to make video,
            audio, or other electronic, photographic, or digital recordings of any
            meetings or proceedings held under the Sexual Misconduct Policy or these
            procedures or the Investigative Report. The Title IX Compliance Coordinator
            may make exceptions to this prohibition in limited circumstances if he or she
            concludes, in his or her sole discretion, that. recording is warranted, and upon
            written request of the Party seeking the recording that explains the need for
            the recording.



                                              F
Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 28 of 32
 Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 28 of 32




    5. Follow-up with Reporting Party. Where the Title IX Compliance Coordinator
       deems appropriate, he or she may contact the Reporting Party to provide an
       update on the process, the timing and extent of which will be determined by
       the Title IX Compliance Coordinator and depend upon the nature of the
       allegations and the situation.

    6. Prohibition against Retaliation. The University will not tolerate retaliation in
       any form against any persons for their participation or involvement in the
       reporting, investigation, and/or resolution of matters reported or subject to
       the Sexual Misconduct Policy. The University will take appropriate steps to
       prevent and/or address retaliatory conduct immediately. The University
       includes retaliation in its definition of prohibited conduct under this Policy.

    7. Amnesty for Students Reporting Sexual Violence, Relationship Violence and
       Stalking. The University encourages reporting under the Sexual Misconduct
       Policy and seeks to remove barriers to reporting. Individuals may be hesitant
       to report sexual violence, relationship violence, harassment or stalking out of
       a concern that they, or witnesses, might be charged with a violation of the
       University's drug and alcohol policies. While the University does not
       condone such behavior, the University places a priority on the need to
       address sexual violence, relationship violence, harassment and stalking. The
       University generally will not hold an individual who in good faith reports or is
       a witness during an investigation of sexual violence, relationship violence and
       stalking under the Sexual Misconduct Policy accountable for disciplinary
       violations that do not place the health and safety of any other person at risk
       or create a danger to the University community. The University retains the
       right to require individuals to attend counseling ordrug/alcohol related
       courses even in circumstances in which disciplinary conduct will nat be
       pursued under this part.

    8. Special Situations. The University retains the right to determine, in its sole
       discretion, if it will address a report of conduct under the Sexual Misconduct
       Policy administratively and outside of the process described herein when the
       safety of the University community is at risk, if the material facts are
       undisputed, if there are extenuating circumstances involving either of the
       Parties, or if the Title IX Compliance Coordinator, in consultation with
       appropriate administrators, determines it is in the best interest of the
       University and/or the community to do so.

    9. Jurisdiction The University's disciplinary jurisdiction is limited to conduct
       which occurs on campus and certain off-campus conduct. Off-campus
       conduct falls within the scope of this policy when the University determines
       that such conduct is sufficiently serious that it interferes with, or limits, an
       individual's ability to participate in or benefit from the University's


                                         27
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 29 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 29 of 32




           educational programs or activities. Examples of off-campus conduct that the
           University may exercise jurisdiction over include, but are not limited to, off-
           campus parties and school-sponsored programs at off-campus locations and
           travel associated therewith.




IV. Resources
If a student has experienced or has been accused of sexual violence or assault, there are
many resources and options available to them on and aff-campus. One goal of this
policy is to ensure that victims who report to any University employee are made aware
of and receive necessary or desired services. Below is a list of confidential and private
resources available both on and off-campus. If individuals would like to speak with an
off-campus victim's advocate immediately, they can call (203) 333-2233.

There are several departments within the University community that can be called upon
to respond to incidents of behavior that could be subject to the Sexual Misconduct
Policy and can serve as supports to individuals in many different ways. These resources
are available to both Reporting Parties and Responding Parties.

   A. Confidential: Some University resources are individuals designated as
      "confidential resources." These University employees serve in professional roles
      in which communications are provided confidential status under the law (e.g.,
      licensed mental health care providers, licensed medical providers, pastoral
      counselors and clergy) and may not report identifying information about
      behavior that may implicate the Sexual Misconduct Policy without the consent of
      the individual who supplied the information in question or otherwise in
      compliance with law. However, these confidential resources are instructed to
      inform individuals of their right to file a complaint under the Sexual Misconduct
      Policy and/or with the police and may assist in that process. You can seek
      confidential services through the following resources:

       On-Campus:
       Counseling &Psychological Services (students only}
       (203) 254-4000, ext. 2146

       Student Health Center (students only)
       (203) 254-4000, ext. 2241

       Jesuit community/Clergy
       (203) 254-4000, ext. 2664
       (203) 259-78Q5
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 30 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 30 of 32




       Off-Campus:
       The Center for Family Justice
       (203) 333-2233 (sexual assault hotline)
       (203) 384-9559 (domestic violence hotline)

       Triangle Community Center
       (203} 853-0600

       Bridgeport Hospital
       (203) 384-3566

       CT Office of the Victim Advocate
       (860) 550-6632

   B. Private/Non-Confidential Resources: not governed by confidentiality.
      On-Campus:
      Public Safety
      (203) 254-4090

       Title IX Compliance Coordinator
       (203) 254-4000, ext. 3329

       Office of the Dean of Students
       (203) 254-4211

       Office of Human Resources
       (203)254-4000, ext. 2227

       Campus Ministry
       (203) 254-4000, ext. 3405

       Office of Residence Life
       (203) 254-4215

       Off-Campus Resources:
       Fairfield Police Department
       911 or (203) 254-4800

V, Education and Other Preventative Initiatives
The University is committed to the prevention of sexual misconduct through education
and awareness. Throughout the year, programs designed to promote sexual violence
awareness and prevention are presented by a variety of campus resources including the



                                          ~~7
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 31 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 31 of 32




Office of the Dean of Students, Human Resources, Counseling &Psychological Services,
Residence Life, Campus Ministry, and the Department of Public Safety. Technology
based training is used to educate at all levels. The University also promotes
participation of student groups in prevention activities and bystander education.
Prevention programs stress the added risks involved when the use of alcohol and/or
illegal drugs is present. Flyers about sexual violence are posted in residence halls, and
academic and administrative buildings. The educational programs review strategies for
prevention and inform University community members of options and resources
available should such violence occur.

Under the Jeanne Clery Act, the University issues warnings to the campus community
regarding crimes that pose a serious ongoing threat to students and employees in a
manner that is timely and will aid in the prevention of similar occurrences. The
Department of Public Safety is responsible for evaluating reported crimes to determine
if a timely warning is appropriate. Reported cases of sexual violence may require such a
warning if the circumstances of the incident suggest that there is a serious or continuing
threat to the safety of the campus community.

Whether to issue such an alert is considered on a case by case basis and depends upon a
number of factors including the continuing danger to the campus community, whether
the responding party was apprehended and the possible risk of compromising law
enforcement efforts. Timely warnings never include the name of the reporting party.
When a timely warning is issued, it will be explained to the reporting party by the Title
IX Compliance Coordinator or the Department of Public Safety.

Reporting parties of sexual misconduct may also be eligible to obtain a protective order
or apply for a temporary restraining order or seek enforcement of an existing protective
order issued by a court of competent jurisdiction. Fairfield University will honor any
lawful protective or temporary restraining order.


VI. Bias Education and Resource Team

There may be instances where acts of bias, which are defined as language or behaviors
that demonstrate bias against persons or groups because of race, color, ethnicity,
religion, faith, national origin, political orientation, or sexual orientation occur, but the
perpetrators} cannot be identified and/or the acts of bias do not rise to the level of
discrimination or harassment for purposes of Title IX or this policy. In those instances,
any member of the University community impacted by the acts of bias are nonetheless
encouraged to report the behavior to the Bias Resource Team. The Bias Resource Team
serves to advocate for victims of bias, whether individual or group. The Bias Resource
Team is uniquely situated to assist the University community in situations including, but
not necessarily limited to, those in which the perpetrator of the bias cannot be
identified and/or when the behavior in question does not constitute discrimination or


                                             30
 Case 3:19-cv-00212-JAM Document 37-3 Filed 07/02/19 Page 32 of 32
   Case 3:19-cv-00212-WWE Document 26-3 Filed 05/10/19 Page 32 of 32




rise to the level of harassment for Title IX purposes. The Bias Resource Team is made up
of campus partners from academics, human resources, student affairs, and the student
body. The Bias Response team is led by the Title IX Compliance Coordinator orher/his
designee. Any member of the University community wishing to contact the Bias
Resource Team may do so by contacting the Title IX Compliance Coordinator identified
here in or by submitting an online form.




                                           31
